 


109 HR 2237 IH: Chemical Security Act of 2005
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2237 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To help protect the public against the threat of chemical attacks. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as theChemical Security Act of 2005. 
(b)Table of contentsThe table of contents is as follows:

Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Definitions 
Sec. 4. Designation of and requirements for high priority categories 
Sec. 5. Disseminating information on inherently safer technologies 
Sec. 6. Employee and first responder training 
Sec. 7. Enforcement 
Sec. 8. Recordkeeping and entry 
Sec. 9. Penalties 
Sec. 10. No effect on requirements under other law 
Sec. 11. Authorization of appropriations   
2.FindingsCongress finds that— 
(1)the chemical industry is a crucial part of the critical infrastructure of the United States— 
(A)in its own right; and 
(B)because that industry supplies resources essential to the functioning of other critical infrastructures; 
(2)the possibility of terrorist and criminal attacks on chemical sources (such as industrial facilities) poses a serious threat to public health, safety, and welfare, critical infrastructure, national security, and the environment; 
(3)the possibility of theft of dangerous chemicals from chemical sources for use in terrorist attacks poses a further threat to public health, safety, and welfare, critical infrastructure, national security, and the environment; and 
(4)there are significant opportunities to prevent theft from, and criminal attack on, chemical sources and reduce the harm that such acts would produce by— 
(A) 
(i)reducing usage and storage of chemicals by changing production methods and processes; and 
(ii)employing inherently safer technologies in the manufacture, transport, and use of chemicals; 
(B)enhancing secondary containment and other existing mitigation measures; and 
(C)improving security. 
3.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Chemical sourceThe term chemical source means a stationary source (as defined in section 112(r)(2) of the Clean Air Act (42 U.S.C. 7412(r)(2))) that contains a substance of concern. 
(3)Covered substance of concernThe term covered substance of concern means a substance of concern that, in combination with a chemical source and other factors, is designated as a high priority category by the Administrator under section 4(a)(1). 
(4)EmployeeThe term employee means— 
(A)a duly recognized collective bargaining representative at a chemical source; or 
(B)in the absence of such a representative, other appropriate personnel. 
(5)First responderThe term first responder includes firefighters and emergency medical personnel. 
(6)SecretaryThe term Secretary means the Secretary of the Homeland Security. 
(7)Safer design and maintenanceThe term safer design and maintenance includes, with respect to a chemical source that is within a high priority category designated under section 4(a)(1), implementation, to the extent practicable, of the practices of— 
(A)preventing or reducing the vulnerability of the chemical source to a release of a covered substance of concern through use of inherently safer technology; 
(B)reducing any vulnerability of the chemical source to a release of a covered substance of concern that remains after the measures described in subparagraph (A) through use of well-maintained secondary containment, control, or mitigation equipment; and 
(C)reducing the potential consequences of any vulnerability of the chemical source to a release of a covered substance of concern through the use of buffer zones between the chemical source and surrounding populations (including buffer zones between the chemical source and residences, schools, hospitals, senior centers, shopping centers and malls, sports and entertainment arenas, public roads and transportation routes, and other population centers). 
(8)Security measure 
(A)In generalThe term security measure means an action carried out to increase the security of a chemical source. 
(B)InclusionsThe term security measure, with respect to a chemical source, includes— 
(i)employee training and background checks; 
(ii)the limitation and prevention of access to controls of the chemical source; 
(iii)protection of the perimeter of the chemical source; 
(iv)the installation and operation of an intrusion detection sensor; and 
(v)a measure to increase computer or computer network security. 
(9)Substance of concern 
(A)The term substance of concern means— 
(i)any regulated substance (as defined in section 112(r) of the Clean Air Act (42 U.S.C. 7412(r))); and 
(ii)any substance designated by the Administrator under section 4(a). 
(B)The term does not include liquefied petroleum gas that is used as fuel or held for sale as fuel at a retail facility as described in section 112(r)(4)(B) of the Clean Air Act (42 U.S.C. 7412(r)(4)(B)). 
(10)Unauthorized releaseThe term unauthorized release means— 
(A)a release from a chemical source into the environment of a covered substance of concern that is caused, in whole or in part, by a criminal act; 
(B)a release into the environment of a covered substance of concern that has been removed from a chemical source, in whole or in part, by a criminal act; and 
(C)a release or removal from a chemical source of a covered substance of concern that is unauthorized by the owner or operator of the chemical source. 
(11)Use of inherently safer technology 
(A)In generalThe term use of inherently safer technology, with respect to a chemical source, means use of a technology, product, raw material, or practice that, as compared with the technologies, products, raw materials, or practices currently in use— 
(i)reduces or eliminates the possibility of a release of a substance of concern from the chemical source prior to secondary containment, control, or mitigation; and 
(ii)reduces or eliminates the threats to public health and the environment associated with a release or potential release of a substance of concern from the chemical source. 
(B)InclusionsThe term use of inherently safer technology includes input substitution, catalyst or carrier substitution, process redesign (including reuse or recycling of a substance of concern), product reformulation, procedure simplification, and technology modifications that meet the criteria in paragraph (11)(A) and— 
(i)use less hazardous substances or benign substances; 
(ii)use a smaller quantity of covered substances of concern; 
(iii)reduce hazardous pressures or temperatures; 
(iv)reduce the possibility and potential consequences of equipment failure and human error; 
(v)improve inventory control and chemical use efficiency; and 
(vi)reduce or eliminate storage, transportation, handling, disposal, and discharge of substances of concern. 
4.Designation of and requirements for high priority categories 
(a)Designation and regulation of high priority categories by the Administrator 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the Secretary and State and local agencies responsible for planning for and responding to unauthorized releases and providing emergency health care, shall promulgate regulations to designate certain combinations of chemical sources and substances of concern as high priority categories based on the severity of the threat posed by an unauthorized release from the chemical sources. 
(2)Factors to be consideredIn designating high priority categories under paragraph (1) the Administrator, in consultation with the Secretary, the United States Chemical Safety and Hazard Investigation Board, and State and local agencies described in paragraph (1)— 
(A)the severity of the harm that could be caused by an unauthorized release; 
(B)the proximity to population centers; 
(C)the threats to national security; 
(D)the threats to critical infrastructure; 
(E)threshold quantities of substances of concern that pose a serious threat; and 
(F)such other safety or security factors as the Administrator, in consultation with the Secretary, determines to be appropriate. 
(3)Requirements for high priority categories 
(A)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the Secretary, the United States Chemical Safety and Hazard Investigation Board, and State and local agencies described in paragraph (1), shall promulgate regulations to require each owner and each operator of a chemical source that is within a high priority category designated under paragraph (1), in consultation with local law enforcement, first responders, and employees, to— 
(i)conduct an assessment of the vulnerability of the chemical source to a terrorist attack or other unauthorized release; 
(ii)using appropriate hazard assessment techniques, identify hazards that may result from an unauthorized release of a covered substance of concern; and 
(iii)prepare a prevention, preparedness, and response plan that incorporates the results of those vulnerability and hazard assessments. 
(B)Actions and proceduresA prevention, preparedness, and response plan required under subparagraph (A)(iii) shall include— 
(i)actions and procedures, including safer design and maintenance of the chemical source, to eliminate or significantly lessen the potential consequences of an unauthorized release of a covered substance of concern; 
(ii)a specific numeric goal for the percent by which the size of the vulnerability zone, as measured by distance to an endpoint, will be reduced, relative to the size of the vulnerability zone reported in the offsite consequence analysis most recently submitted pursuant to section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)); 
(iii)such security measures as are necessary— 
(I)to reduce vulnerability of the chemical source to release of a covered substance of concern until actions and procedures planned under subparagraph (B)(i) have been implemented; and 
(II)to reduce vulnerability of the chemical source to release of a covered substance of concern that remains after actions and procedures planned under subparagraph (B)(i) have been implemented; and 
(iv)for emergency response plans, an evaluation of the adequacy of evacuation plans for the population living within the vulnerability zone. 
(C)Threat informationTo the maximum extent permitted by applicable authorities and the interests of national security, the Secretary, in consultation with the Administrator, shall provide owners and operators of chemical sources with threat information relevant to the assessments and plans required under subsection (b). 
(4)Review and revisionsNot later than 5 years after the date of promulgation of regulations under each of paragraphs (1) and (3), the Administrator, in consultation with the Secretary, shall review the regulations and make any necessary revisions. 
(5)Addition of substances of concernFor the purpose of designating high priority categories under paragraph (1) or any subsequent revision of the regulations promulgated under paragraph (1), the Administrator, in consultation with the Secretary, may designate additional substances that pose a serious threat as substances of concern. 
(b)Certification 
(1)Vulnerability and hazard assessmentsNot later than 1 year after the date of promulgation of regulations under subsection (a)(3), each owner and each operator of a chemical source that is within a high priority category designated under subsection (a)(1) shall— 
(A)certify to the Administrator that the chemical source has conducted assessments in accordance with the regulations; and 
(B)submit to the Administrator written copies of the assessments. 
(2)Prevention, preparedness, and response plans 
(A)Not later than 18 months after the date of promulgation of regulations under subsection (a)(3), the owner or operator shall certify to the Administrator that the chemical source has completed a prevention, preparedness, and response plan that incorporates the results of the assessments and complies with the regulations. 
(B)Such certification shall include— 
(i)the goal for reducing the size of the vulnerability zone, described in section (a)(3)(B)(ii); 
(ii)a general description of each option considered, within each element of safer design and maintenance, in developing the prevention, preparedness, and response plans; 
(iii)a general description of each option selected for implementation; and 
(iv)for options not implemented, an indication of the reason(s). 
(3)5-year reviewNot later than 5 years after each of the dates of submission of a copy of an assessment under paragraph (1) and a plan under paragraph (2), and not less often than every 3 years thereafter, the owner or operator of the chemical source covered by the assessment or plan, in coordination with local law enforcement and first responders, shall— 
(A)review the adequacy of the assessment or plan, as the case may be; and 
(B) 
(i)certify to the Administrator that the chemical source has completed the review; and 
(ii)as appropriate, submit to the Administrator any changes to the assessment or plan. 
(4)Protection of information 
(A)Disclosure exemptionExcept with respect to certifications specified in paragraphs (1) through (3) of this subsection and section 5(a), all information provided to the Administrator under this subsection, and all information derived from that information, shall be exempt from disclosure under section 552 of title 5, United States Code. 
(B)Development of protocolsNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the Secretary, shall develop such protocols as are necessary to protect the copies of the assessments and plans required to be submitted under this subsection (including the information contained in those assessments and plans) from unauthorized disclosure. Such protocols shall ensure that— 
(i)each copy of such assessment or plan, and all information contained in or derived from the assessment or plan, is kept in a secure location; 
(ii)only individuals designated by the Administrator may have access to the copies of the assessments or plans; and 
(iii)no copy of an assessment or plan, or part of an assessment or plan, or information contained in or derived from an assessment or plan shall be available to anyone other than an individual designated by the Administrator.At the earliest possible time prior to 1 year after the date of enactment of this Act, the Administrator shall complete the development of such protocols for the purpose of having them in place prior to receiving any assessment or plan. 
(C)Officer or employees of the u.sAn individual referred to in paragraph (B)(ii) who is an officer or employee of the United States may discuss the contents of an assessment or plan with a State or local official. 
5.Disseminating information on inherently safer technologies 
(a)Inherently safer technologies clearinghouse 
(1)AuthorityThe Administrator shall establish a publicly available clearinghouse to compile and disseminate information on the use and availability of inherently safer technologies. 
(2)InclusionsThe clearinghouse shall include information on— 
(A)general and specific types of inherently safer technologies; 
(B)combinations of covered sources and substances of concern for which the inherently safer technologies could be appropriate; 
(C)the scope of current use and availability of the technologies; 
(D)the costs and cost savings resulting from inherently safer technologies; 
(E)technological transfer; 
(F)the availability of technical assistance; 
(G)business practices that enable or encourage inherently safer technologies; 
(H)current users of inherently safer technologies; and 
(I)such other information as the Administrator deems appropriate. 
(3)Collection of informationThe Administrator shall collect information for the clearinghouse— 
(A)from documents submitted by owners or operators pursuant to this Act; 
(B)by surveying owners or operators who have de-registered their facilities from the requirements of 40 CFR part 68; or 
(C)through such other methods as the Administrator deems appropriate. 
(4)Public availabilityInformation available publicly through the clearinghouse shall not identify specific facilities by name. 
(b)Technology Transition Fund 
(1)EstablishmentThe Administrator and the Secretary of Energy shall establish and administer a fund to be known as the Technology Transition Fund, consisting of the amount transferred to the Fund under paragraph (3)(A). 
(2)Use of amounts in FundAmounts in the Fund established under paragraph(1) shall be used by the Administrator and the Secretary to provide grants to chemical facilities that demonstrate financial hardship to assist those chemical facilities in implementing inherently safer technologies. 
(3)Funding 
(A)In generalNotwithstanding any other provision of law, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Fund, for use by the Secretary and the Administrator in carrying out this section, not later than 30 days after the date of enactment of this Act, such sums as are necessary. 
(B)Receipt and acceptanceThe Administrator and Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred to the Fund under subparagraph (A), without further appropriation. 
(C)Availability of fundsFunds transferred under subparagraph (A) shall remain available until expended. 
6.Employee and first responder training 
(a)AuthorityThe Administrator shall make grants to provide for training of first responders and of employees at chemical sources. 
(b)AdministrationThe administrator may enter into agreements with the National Institute for Environmental Health Sciences to administer grants made under this section. 
(c)PurposesGrants made under this subsection shall provide for training and education of first responders or employees at covered sources in— 
(1)identifying opportunities to reduce or significantly eliminate the vulnerability of a chemical source to a release of a substance of concern through the use of inherently safer technologies; or 
(2)appropriate emergency response procedures. 
(d)Grant recipientsGrants shall be awarded to nonprofit organizations which demonstrate experience in implementing and operating worker health and safety or first responder training and education programs. 
(e)FundingNotwithstanding any other provision of law, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Fund, for use in carrying out this section, not later than 30 days after the date of enactment of this Act, such sums as are necessary. 
7.Enforcement 
(a)Review of plans 
(1)In generalThe Administrator, in consultation with the Secretary, shall review each assessment and plan submitted under section 4(b) to determine the compliance of the chemical source covered by the assessment or plan with regulations promulgated under paragraphs (1) and (3) of section 4(a). 
(2)Certification of compliance 
(A)In generalThe Administrator shall certify in writing each determination of the Administrator under paragraph (1). 
(B)InclusionsA certification of the Administrator shall include a checklist indicating consideration by a chemical source of the use of 3 elements of safer design and maintenance described in subparagraphs (A) through (C) of section 3(7). 
(C)Early compliance 
(i)In generalThe Administrator, in consultation with the Secretary, shall— 
(I)before the date of publication of proposed regulations under section 4(a)(3), review each assessment or plan submitted to the Administrator under section 4(b); and 
(II)before the date of promulgation of final regulations under section 4(a)(3), determine whether each such assessment or plan meets the consultation, planning, and assessment requirements applicable to high priority categories under section 4(a)(3). 
(ii)Affirmative determinationIf the Administrator, in consultation with the Secretary, makes an affirmative determination under clause (i)(II), the Administrator shall certify compliance of an assessment or plan described in that clause without requiring any revision of the assessment or plan. 
(D)Schedule for review and certification 
(i)In generalThe Administrator, after taking into consideration the factors described in section 4(a)(2), shall establish a schedule for the review and certification of assessments and plans submitted under section 4(b). 
(ii)Deadline for completionNot later than 3 years after the deadlines for the submission of assessments and plans under paragraph (1) or (2), respectively, of section 4(b), the Administrator shall complete the review and certification of all assessments and plans submitted under those sections. 
(b)Compliance assistance 
(1)Definition of determinationIn this subsection, the term determination means a determination by the Administrator that, with respect to an assessment or plan described in section 4(b)— 
(A)the assessment or plan does not comply with regulations promulgated under paragraphs (1) and (3) of section 4(a); or 
(B) 
(i)a threat exists beyond the scope of the submitted plan; or 
(ii)current implementation of the plan is insufficient to address— 
(I)the results of an assessment of a source; or 
(II)a threat described in clause (i). 
(2)Determination by AdministratorIf the Administrator, after consultation with the Secretary, makes a determination, the Administrator shall— 
(A)notify the chemical source of the determination; and 
(B)provide such advice and technical assistance, in coordination with the Secretary and the United States Chemical Safety and Hazard Investigation Board, as is appropriate— 
(i)to bring the assessment or plan of a chemical source described in section 4(b) into compliance; or 
(ii)to address any threat described in clause (i) or (ii) of paragraph (1)(B). 
(c)Compliance orders 
(1)In generalIf, after the date that is 30 days after the later of the date on which the Administrator first provides assistance, or a chemical source receives notice, under subsection (b)(2)(B), a chemical source has not brought an assessment or plan for which the assistance is provided into compliance with regulations promulgated under paragraphs (1) and (3) of section 4(a), or the chemical source has not complied with an entry or information request under section 6, the Administrator may issue an order directing compliance by the chemical source. 
(2)Notice and opportunity for hearingAn order under paragraph (1) may be issued only after notice and opportunity for a hearing. 
(d)Abatement action 
(1)In generalNotwithstanding a certification under section 5(a)(2), if the Secretary, in consultation with local law enforcement officials and first responders, determines that a threat of a terrorist attack exists that is beyond the scope of a submitted prevention, preparedness, and response plan of 1 or more chemical sources, or current implementation of the plan is insufficient to address the results of an assessment of a source or a threat described in subsection (b)(1)(B)(i), the Secretary shall notify each chemical source of the elevated threat. 
(2)Insufficient responseIf the Secretary determines that a chemical source has not taken appropriate action in response to a notification under paragraph (1), the Secretary shall notify the chemical source, the Administrator, and the Attorney General that actions taken by the chemical source in response to the notification are insufficient. 
(3)Relief 
(A)In generalOn receipt of a notification under paragraph (2), the Administrator or the Attorney General may secure such relief as is necessary to abate a threat described in paragraph (1), including such orders as are necessary to protect public health or welfare. 
(B)JurisdictionThe district court of the United States for the district in which a threat described in paragraph (1) occurs shall have jurisdiction to grant such relief as the Administrator or Attorney General requests under subparagraph (A). 
8.Recordkeeping and entry 
(a)Records maintenanceA chemical source that is required to certify to the Administrator assessments and plans under section 4 shall maintain on the premises of the chemical source a current copy of those assessments and plans. 
(b)Right of entryIn carrying out this Act, the Administrator (or an authorized representative of the Administrator), on presentation of credentials— 
(1)shall have a right of entry to, on, or through any premises of an owner or operator of a chemical source described in subsection (a) or any premises in which any records required to be maintained under subsection (a) are located; and 
(2)may at reasonable times have access to, and may copy, any records, reports, or other information described in subsection (a). 
(c)Information requestsIn carrying out this Act, the Administrator may require any chemical source to provide such information as is necessary to— 
(1)enforce this Act; and 
(2)promulgate or enforce regulations under this Act. 
9.Penalties 
(a)Civil penaltiesAny owner or operator of a chemical source that violates, or fails to comply with, any order issued may, in an action brought in United States district court, be subject to a civil penalty of not more than $25,000 for each day in which such violation occurs or such failure to comply continues. 
(b)Criminal penaltiesAny owner or operator of a chemical source that knowingly violates, or fails to comply with, any order issued shall— 
(1)in the case of a first violation or failure to comply, be fined not less than $2,500 nor more than $25,000 per day of violation, imprisoned not more than 1 year, or both; and 
(2)in the case of a subsequent violation or failure to comply, be fined not more than $50,000 per day of violation, imprisoned not more than 2 years, or both. 
(c)Administrative penalties 
(1)Penalty ordersIf the amount of a civil penalty determined under subsection (a) does not exceed $125,000, the penalty may be assessed in an order issued by the Administrator. 
(2)Notice and hearingBefore issuing an order described in paragraph (1), the Administrator shall provide to the person against which the penalty is to be assessed— 
(A)written notice of the proposed order; and 
(B)the opportunity to request, not later than 30 days after the date on which the notice is received by the person, a hearing on the proposed order. 
10.No effect on requirements under other lawNothing in this Act affects any duty or other requirement imposed under any other Federal or State law. 
11.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
 
